DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

This Office Action is sent in response to Applicant’s Communication received 9/28/2022 for application number 16/760,587. 

Claims 32, 54, 56- 59, 62, 64-67 and 71-79 are pending.  Claims 32, 59 and 67 are independent claims.  Claims 1-31, 33-53, 55, 60-61, 63, 68-70 have been cancelled.

Response to Arguments
Applicant’s prior art arguments to claims 32, 59 and 67 have been fully considered but are moot because the independent claim was amended by the applicant to include new features that were never previously presented. Therefore, the scope of claims 32, 59 and 67 and their dependent claims has changed. However, the current prior art teaches the amended features.
In response to Applicants’ arguments that the references fail to show certain features of Applicants’ invention, it is noted that the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 U.S.P.Q.2d 1057 (Fed. Cir. 1993).
It is noted that O’Shaughnessy generally teaches a single user interface in which a user can manage various documents and applications using a heretical folder and tab structures as illustrated in Fig. 4. Similarly, Kim teaches a user interface in which a user can manage various files and applications using a tab and folder structure illustrated in Fig. 2E.  When the plurality of applications installed in a terminal are executed in a limited terminal screen size, one of the ordinary skill in the art wanted to be motivated to combine O’Shaughnessy’s method for organizing, managing desktop objects to  include the concept of managing tab window indicating application group including heterogeneous applications taught by Kim to effectively manage windows of the executed applications and overcome difficulty in controlling the plurality of applications [Kim, Para 0004 and 0005]. 

Response to Amendments
Applicants’ amendments to claims 71, 75 and 79 have been fully considered and are persuasive.  The 112(b) rejections to these claims are respectfully withdrawn.

Applicants’ amendments to claims 72 and 77 have been fully considered and are persuasive.  The 112(b) rejections to these claims are respectfully withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32, 52-55 and 57-70 are rejected under 35 U.S.C. 103 as being unpatentable over  O’Shaughnessy et al. (US Patent No. 8,584,022; hereinafter O’Shaughnessy) in view of Kim et al. (USPGPUB 2016/0124595; hereinafter Kim). 

As to independent claim 32, O’Shaughnessy discloses a mobile terminal [Col 5, lines 48-51 - portable and handheld computerized systems], comprising: 
a processor [Col 4, lines 25-29 - The methods of the present invention may be implemented in an information handling system, which includes one or more processors, memory, and input/output means];
a touchscreen display coupled to the processor [Col 9, lines 26-29 - the user clicks a mouse button, or alternatively uses a touch pad, trackball or a touch sensitive screen, to supply input signals that move a cursor visible on the screen]; and
a memory [Col 4, lines 25-29] coupled to the processor and storing instructions that, when executed by the processor, cause the mobile terminal to be configured to:
display a first user interface, wherein the first user interface comprises a second user interface of a first application, a second user interface of a second application and a second user interface of a third application [Fig. 4, Col 10, lines 28-38 - Shortcuts to applications function in a Windows environment by loading and invoking the selected application. The user may place into the Program area those application shortcut icons that he or she commonly uses. FIG. 4 shows examples of the following shortcut icons: 14a for Microsoft Notepad; 14b for WinZip; 14c for Microsoft Word, and 14d for Microsoft Excel]; 
receive a first operation for displaying a historical  task bar [Fig. 4, Col 14, lines 29-42 - a user may access documents and files created from different applications but stored within a single, user-defined activity-oriented folder with ease. For example, to access the stored files in Activity A folder 42a, a user would open the ARCHIVE folder 42 – Examiner maps the Archive folder to a historical task bar and accessing Activity A folder to a first operation]; 
display, in response to the first operation, a third user interface comprising the historical task bar,  wherein the historical bar comprises a first historical task box, wherein the first historical task box corresponds to the first user interface, wherein the first historical task box comprises a fourth user interface of the first application, a fourth user interface of the second application and a fourth user interface of the third application [Fig. 6, Col 11, lines 20-34 - FIG. 6 shows that opened ARCHIVE folder 42 contains four user-defined folders: Activity A 42a; Activity A1 42b; Hobby B 42c and Project C 42d. Each of folders 42a-d represents exemplary activities, projects, tasks, etc. defined by a user…FIG. 6 also displays the various icons used within fields 70a-g of Workspace 90. In field 70a icons indicate the application that the file is associated with – Examiner notes that the application icons in Activity A 42a as a fourth user interface]; 
wherein the historical task bar comprises a second historical task box and a third historical task box and wherein the second historical task box corresponds to a fifth user interface comprising a sixth user interface of a fourth application and a seventh user interface of the fourth application, and wherein the third historical task box comprises an eighth user interface of a fifth application [Fig. 6, Col 11, lines 20-34 - FIG. 6 shows that opened ARCHIVE folder 42 contains four user-defined folders: Activity A 42a; Activity A1 42b; Hobby B 42c and Project C 42d. Each of folders 42a-d represents exemplary activities, projects, tasks, etc. defined by a user…FIG. 6 also displays the various icons used within fields 70a-g of Workspace 90. In field 70a icons indicate the application that the file is associated with – Examiner maps Activity A1 and Project C folders to the second and third historical boxes and their respective listing of application icons as user interfaces for specific applications],
wherein a size of the fourth user interface of the first application is smaller than a size of the second user interface of the first application, wherein a size of the fourth user interface of the second application is smaller than a size of the second user interface of the second application, and wherein a size of the fourth user interface of the third application is smaller than a size of the second user interface of the third application [Examiner notes that icons 14a-14d for shortcut applications as illustrated in Fig 4 are larger than icons in 70a illustrated in Fig. 6];
O’Shaughnessy does not appear to teach:
receive a second operation performed on the first historical task box; and
display the first user interface in response to the second operation.
However, Kim teaches in the same field of endeavor:
receive a second operation performed on the first historical task box [Para 0066 - Referring to FIG. 2E, the tab window 250 indicating a previously generated application group is displayed on the terminal screen. In this regard, the user may touch the object 220 of the objects included in the display window 210; Para 0067 - The device 2200 includes the application corresponding to the selected object 220 in the application group indicating the tab window 250. The device 2200 may add and display 270 the object 220 selected by a user touch to a title bar of the tab window 250 – Examiner notes that the tab window 250 indicates a previously generated application group (i.e., the first historical task box)]; and 
display the first user interface in response to the second operation [Para 0069 – when an input that displays the tab windows 230, 250, and 260 is received from the user, the device 2200 displays the tab windows 230, 250, and 260 on the terminal screen by using the stored information regarding the tab windows 230, 250, and 260 - Examiner notes that when a tab from  the storing the historical application group is selected, the previous generated application group remains displayed on the left side of the window shown in Fig. 2E].
It would have been obvious to one of ordinary skill in art, having the teachings of O’Shaughnessy and Kim at the time of filing, to modify a technique for organizing, managing and manipulating desktop objects with an activity oriented user interface taught by O’Shaughnessy to include the concept of managing tab window indicating application group including heterogeneous applications taught by Kim to effectively manage windows of the executed applications and overcome difficulty in controlling the plurality of applications [Kim, Para 0004 and 0005].
One of the ordinary skill in the art wanted to be motivated to include the concept of managing tab window indicating application group including heterogeneous applications taught by Kim to effectively manage windows of the executed applications and overcome difficulty in controlling the plurality of applications [Kim, Para 0004 and 0005].

As to dependent claim 54, O’Shaughnessy and Kim teach the mobile terminal of claim 32. 
Kim further teaches: wherein a first part of the first user interface comprises the second user interface of the first application and the second user interface of the second application, and wherein a lower part of the first user interface comprises the second user interface of the third application [Fig. 16B, Para 0167 - Referring to FIG. 16B, a plurality of applications may be executed among the applications included in the tab window 1610. In this case, the device 2200 may split the tab window 1610 and display execution screens 1641, 1642, 1643, and 1644 of the executed applications].

As to dependent claim 57, O’Shaughnessy and Kim teach the mobile terminal of claim 32. 
Kim further teaches: wherein the instructions further cause the terminal to be configured to:
receive a fourth operation selecting a full screen button corresponds to the second user interface of the second application; and
display a full screen user interface of the first application in response to the fourth operation [Para 0187 - in accordance with a description that will be provided with reference to FIGS. 20A and 20B below, the device 2200 may display an execution screen of a specific application on the entire terminal screen].

As to dependent claim 58, O’Shaughnessy and Kim teach the mobile terminal of claim 32. 
Kim further teaches: wherein the first user interface is displayed in response to a fifth operation performed on a ninth user interface, wherein the ninth user interface comprises a first icon of the first application, a second icon of the second application and a third icon of the third application, and wherein the fifth operation is an operation for selecting the first icon, the second icon and the third icon [Para 0058 - Referring to FIG. 2A, the display window 210 is shown as an application tray. The objects (for example, icons) respectively corresponding to the applications installed in a terminal are aligned in the display window 210; Para 0065 - the user drags and drops the object 220 of the objects included in the display window 210 to a region excluding the display window 210. Thereafter, the device 2200 generates an application group including the application corresponding to the selected object 220, and outputs the tab window 260 indicating the generated application group on the terminal screen].

As to independent claims 59 and 67, the claims are substantially similar to claim 32 and are rejected on the same ground. 

As to dependent claims 62 and 70, the claims are substantially similar to claim 54 and are rejected on the same ground.

As to dependent claim 65, the claim is substantially similar to claim 57 and is rejected on the same ground.

As to dependent claim 66, the claim is substantially similar to claim 58 and is rejected on the same ground.

As to dependent claim 71, O’Shaughnessy and Kim teach the mobile terminal of claim 32. 
O’Shaughnessy further teaches: wherein the second user interface of the first application, the second user interface of the second application and the second user interface of the third application are displayed separately without overlap in the first user interface [Fig. 4, Col 10, lines 28-38 - Shortcuts to applications function in a Windows environment by loading and invoking the selected application. The user may place into the Program area those application shortcut icons that he or she commonly uses. FIG. 4 shows examples of the following shortcut icons: 14a for Microsoft Notepad; 14b for WinZip; 14c for Microsoft Word, and 14d for Microsoft Excel – Examiner notes that the icons for applications are displayed without overlap].

As to dependent claim 72, O’Shaughnessy and Kim teach the mobile terminal of claim 32. 
O’Shaughnessy further teaches: wherein the first historical box, the second historical task box and the third historical task box are displayed separately without overlap in the third user interface  [Fig. 6, Col 11, lines 20-34 - FIG. 6 shows that opened ARCHIVE folder 42 contains four user-defined folders: Activity A 42a; Activity A1 42b; Hobby B 42c and Project C 42d. Each of folders 42a-d represents exemplary activities, projects, tasks, etc. defined by a user…FIG. 6 also displays the various icons used within fields 70a-g of Workspace 90. In field 70a icons indicate the application that the file is associated with – Examiner maps Activity A1 and Project C folders to the second and third historical boxes and their respective listing of application icons as the third user interfaces for specific applications – Examiner notes that Activity A1 and Project C folders, which corresponds to the second and third historical boxes, are displayed without overlap].

As to dependent claim 73, O’Shaughnessy and Kim teach the mobile terminal of claim 32. 
O’Shaughnessy further teaches: wherein the fourth user interface of the first application, the fourth user interface of the second application and the fourth user interface of the third application are displayed separately without overlap in the first task historical box [Fig. 6, Col 11, lines 20-34 – Examiner notes that the application icons in Activity A 42a as a fourth user interface, which are display similarly without overlap as with Activity A1 and Project C folders].

As to dependent claim 74, O’Shaughnessy and Kim teach the mobile terminal of claim 32. 
O’Shaughnessy further teaches: wherein the size of the second interface of the first application is smaller than the size of the second user interface of the third application, wherein the size of the second interface of the second application is smaller than the size of the second user interface of the third application [Fig. 4, Col 10, lines 28-38 - Shortcuts to applications function in a Windows environment by loading and invoking the selected application. The user may place into the Program area those application shortcut icons that he or she commonly uses. FIG. 4 shows examples of the following shortcut icons: 14a for Microsoft Notepad; 14b for WinZip; 14c for Microsoft Word, and 14d for Microsoft Excel – Examiner notes that the size of shortcut icons is a design choice where the size of respective icons can be configured].

As to dependent claim 75, the claim is substantially similar to claim 71 and is rejected on the same ground.

As to dependent claim 76, the claim is substantially similar to claim 73 and is rejected on the same ground.

As to dependent claim 77, the claim is substantially similar to claim 72 and is rejected on the same ground.

As to dependent claim 78, the claim is substantially similar to claim 74 and is rejected on the same ground.

As to dependent claim 79, the claim is substantially similar to claim 71 and is rejected on the same ground.

Claims 56 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over O’Shaughnessy in view of Kim, further in view of Shin et al. (USPGPUB 2014/0164957; hereinafter Shin).

As to dependent claim 56, O’Shaughnessy and Kim teach the mobile terminal of claim 32. 
O’Shaughnessy and Kim do not explicitly teach: wherein the instructions further cause the terminal to be configured to:
receive a third operation selecting a close button that corresponds to the second user interface of the first application; and
close the second user interface of the first application in response to the third operation.
However, Shin teaches in the same field of endeavor:
wherein the instructions further cause the terminal to be configured to:
receive a third operation selecting a close button corresponds to the second user interface of the first application; and
close the second user interface of the first application in response to the third operation. [Fig. 4A – Examiner notes that it is well known to ordinary skill in art to click on the “X” on the top right corner of the window 440 and 450 to close the respective window].
It would have been obvious to one of ordinary skill in art, having the teachings O’Shaughnessy, Kim and Shin at the time of filing, to modify a technique for organizing, managing and manipulating desktop objects with an activity oriented user interface taught by O’Shaughnessy and a method for managing tab window indicating application group including heterogeneous applications taught by Kim to include the concept of executing a plurality of applications taught by Shin to obtain a technique that changes the sizes or positions of a plurality of windows in which a plurality of applications are executed respectively, as intended by a user  [Shin, Para 0008].
One of the ordinary skill in the art wanted to be motivated to include the concept of executing a plurality of applications taught by Shin to obtain a technique that changes the sizes or positions of a plurality of windows in which a plurality of applications are executed respectively, as intended by a user  [Shin, Para 0008].

As to dependent claim 64, the claim is substantially similar to claim 56 and is rejected on the same ground.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fang et al. (USPGPUB 2018/0307390) – teaches techniques for a contextual new tab experience in a heterogeneous tab environment.
Ruehle (USPGPUB 2009/0228805) - teaches a system and method are disclosed for history management a plurality of objects within an application.


             Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176